DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicant’s arguments and amendments filed on 8/3/2022 have been entered.
2. Claim 100 has been amended.
3. Claims 135-137 are new.
4. Claims 1, 4, 5, 8-15, 22, 23, 26-28, 31, 34, 36, 37, 120, 121, 123, 124 and 129-134 have been cancelled.
5. In view of Applicant cancelling claim 1, the claim interpretation of the 102 rejections of record is no longer required and has been removed. Further, in view of Applicant’s amendments to claim 100, the 102 rejection of record has been amended to incorporate the teachings of Simonaro et al. and Gillogly et al.
6. Claims 100, 101 and 135-137 are examined in the instant application.

Claim Objections
Claim 100 is objected to because of the following informalities: the word “aggregan” is a typographical error and should be replaced with the word “aggrecan”.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: the specification is replete with the word “aggregan”, however there is no cell surface marker or molecule called “aggregan” and should be replaced with the term “aggrecan”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102 (necessitated by amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 100 and 101 remain rejected and new claims 135-137 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Minas et al. (2010, Clin. Orthop. Res., Vol. 468, pgs. 147-157) and further evidenced by the teachings of Simonaro et al. (2013, PLOS ONE, Vol. 8(4), pgs. 1-14) and Gillogly et al. (1998, JOPST, Vol. 28(4), pgs. 241-251) for reasons of record in the Non-Final Office Action mailed on 2/3/2022 (and repeated as amended below).
Regarding claims 100 and 101, Minas et al. teach a method of treating osteoarthritis by administering autologous chondrocytes to the joints of patients with osteoarthritis (see Abstract, pgs. 148-152, Patient and Methods).
Regarding new claim 135, Minas teaches using autologous chondrocytes from a human patient, thus the chondrocytes are human (see Abstract).
Regarding the limitation of cell surface marker expression, the chondrocytes used by Minas would inherently express aggrecan, Sox9, collagen 2 and FGF2 in view of the teachings of Simonaro et al. who teaches that aggrecan, Sox9, collagen 2 and FGF2 are chondrogenic markers (pg. 3 col. 1 parag. 1).
Regarding claims 136 and 137, the chondrocytes taught by Minas would inherently be primary articular chondrocytes. Minas teaches on pg. 148 col. 2 parag. 2:
“The autologous chondrocyte implantation (ACI) procedure was performed as described previously [9, 24, 45, 54, 55]: in summary, after initial arthroscopic cartilage biopsy,
chondrocytes were cultured (Genzyme BioSurgery) for 4 to 6 weeks.” Ref. 24 of Minas is Gillogly et al. who teaches (emphasis added):
“At the time of arthroscopic assessment of the joint, either as an evaluation of the degree of suspected articular damage or when an articular defect is found in conjunction with some other intra-articular pathology such as an anterior cruciate ligament or meniscal tear, a chondral
biopsy is obtained for autologous chondrocyte tissue culture. The biopsy is obtained from the outer edge of the superior medial or lateral femoral condyle or the inner edge of the lateral femoral condyle at the intercondylar notch. Two to three fill thickness samples of healthy articular cartilage are necessary for culture, weighing 200-300 mg or about the volume of a pencil eraser. The biopsy specimen is then placed in the biopsy vial and sent to a commercial facility (Genzyme Tissue Repair, Cambridge, MA), where the culture process occurs, leading to a 10- to 12-fold increase in the number of viable autologous chondrocytes. This process usually takes about 3 weeks, although the process can be safely temporarily suspended for months if necessary until the patient is ready for implantation. At the time of implantation, the cells are delivered to the surgeon in a vial containing about .3-.4 cc of medium with 12 million autologous
chondrocytes.” (pg. 244 col. 2 parag. 1).
	Gillogly teaches that the chondrocytes are articular and the culturing of the articular chondrocytes for 3 weeks would result in a culture of primary articular chondrocytes. Thus, the chondrocytes administered by Minas are inherently primary articular chondrocytes.
Thus Minas clearly anticipates the invention of claims 100, 101 and 135-137.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that without acquiescing to the rejection, and in an effort to advance prosecution, claim 100 is amended to recite that the chrondocyte cells express collagen 2A1, collagen IA2, Aggregan, Sox9, TGFβ1, FGF2, or a combination thereof. As discussed throughout the present application, such markers demonstrate an improved chondrogenic phenotype. Minas nowhere teaches or suggests a method of treating a joint disease or disorder, which involves administering a population of chondrocyte cells, where the chondrocyte cells express collagen 2A1, collagen IA2, Aggregan, Sox9, TGFβ1, or FGF2, or a combination thereof.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth above in the amended 102 rejection, Minas teaches using primary articular chondrocytes that will inherently express aggrecan, Sox9, collagen and FGF2. Thus for the reasons above and of record the rejection is maintained.

Claim(s) 100 and 101 remain rejected and new claim 135 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Revel et al., 2009, Tissue Engineering, Vol. 15(1), pgs. 1-14) and further evidenced by the teachings of Simonaro et al. (2013, PLOS ONE, Vol. 8(4), pgs. 1-14) for reasons of record in the Non-Final Office Action mailed on 2/3/2022 (and repeated as amended below).
Regarding claims 100 and 101, Revel et al. teach methods of treating osteoarthritis and degenerative joint disease by administering autologous, allogenic and xenogenic chondrocytes to the joints of patients with a joint disorder or disease (see Abstract, Introduction, Fig. 1 and specifically, pg. 5 col. 2 parag. 2 bridge pg. 7 col. 1 parag. 1 and pg. 8 col. 2 parag. 3 bridge pg. 9 col. 2 parag. 1).
Regarding the limitation of cell surface marker expression, the chondrocytes used by Revel would inherently express aggrecan, Sox9, collagen 2 and FGF2 in view of the teachings of Simonaro et al. who teaches that aggrecan, Sox9, collagen 2 and FGF2 are chondrogenic markers (pg. 3 col. 1 parag. 1).
Regarding new claim 135, Revel teaches that the chondrocytes can be human (Fig. 1 and pg. 2 col. 2 parag. 2 bridge pg. 4).
Thus Revel clearly anticipates the invention of claims 100, 101 and 135.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that Revell nowhere teaches or suggests a method of treating a joint disease or disorder, which involves administering a population of chondrocyte cells, where the chondrocyte cells express collagen 2A1, collagen IA2, Aggregan, Sox9, TGFB1, or FGF2, or a combination thereof, as set forth in amended claim 100 of the present application.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth above in the amended 102 rejection, Revels teaches using human chondrocytes that will inherently express aggrecan, Sox9, collagen and FGF2. Thus for the reasons above and of record the rejection is maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635